Citation Nr: 1142461	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  94-34 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than November 28, 2005, for the assignment of a 70 percent evaluation for the service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than November 28, 2005, for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from October 1951 to October 1953.  His awards include the Purple Heart Medal and the Combat Infantry Badge.

These matters come before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

When this case was most recently before the Board in June 2009 the Board issued a decision that inter alia denied a schedular evaluation for PTSD in excess of 70 percent from November 28, 2005 but granted a TDIU effective from that date; the Board's action also referred the issues identified on the title page for initial RO adjudication.  The Veteran thereupon appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2011 the Court issued a Memorandum Decision that modified and set aside in part the Board's June 2009 decision.  The Court issued Judgment in April 2011 and Mandate in June 2011 to effectuate the Memorandum Decision. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC for actions in compliance with the Court's Mandate.  VA will notify the appellant if further action is required on his part.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The Board's Decision in June 2009 in pertinent part denied a schedular evaluation for PTSD in excess of 70 percent from November 28, 2005 but granted a TDIU from that date.  The Board's action referred to the RO for initial consideration the issues of whether the 70 percent evaluation for PTSD, and also the grant of TDIU, should be assigned prior to November 28, 2005.  The Board referred these issues, rather than remanding them, based on its determination that they were not on appeal before the Board and that the Board accordingly did not have jurisdiction over either of them.

The Memorandum Decision of the Court, however, asserted that the issue of effective date of the PTSD rating was raised by the issue on appeal; the Board accordingly had jurisdiction and should have remanded the issue to the RO for development rather than referring it.  In regard to the TDIU, the Board did not have jurisdiction to assign an effective date and must at this point remand the issue to the RO/AMC for adjudication in the first instance.

Accordingly, the case is REMANDED to the RO or AMC for the following action:
	
1.   The RO or AMC should adjudicate the issue of entitlement to a 70 percent evaluation for PTSD prior to November 28, 2005.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO/AMC should furnish to the Veteran and his representative a Supplemental Statement of the Case (SSOC) and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

2.  The RO or AMC should also adjudicate the issue of entitlement to an effective date earlier than November 28, 2005 for assignment of a TDIU.  The issue should be returned to the Board only if the Veteran subsequently perfects an appeal in regard to this issue. 

3.  The RO or AMC should also undertake any other development it determines to be warranted.

4.  To help avoid future remand, the RO or AMC must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  
  
By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim has been advanced on the Board's docket and must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



